The Office of Disciplinary Counsel ("ODC") filed formal charges against respondent, alleging that while he suffered *887from an addiction to cocaine, he stole approximately $50,000 from a client and his law firm and then attempted to hide the theft by falsifying documents and forging the signature of a judge. Respondent now seeks to permanently resign from the practice of law in lieu of discipline. The ODC has concurred in respondent's petition.
Having considered the Petition for Permanent Resignation from the Practice of Law filed by Gregory Timothy Discon, Louisiana Bar Roll number 22037, and the concurrence thereto filed by the ODC,
IT IS ORDERED that the request of Gregory Timothy Discon for permanent resignation in lieu of discipline be and is hereby granted, pursuant to Supreme Court Rule XIX, § 20.1 and Rule 5.5 of the Rules of Professional Conduct.
IT IS FURTHER ORDERED that Gregory Timothy Discon shall be permanently prohibited from practicing law in Louisiana or in any other jurisdiction in which he is admitted to the practice of law; shall be permanently prohibited from seeking readmission to the practice of law in this state or in any other jurisdiction in which he is admitted; and shall be permanently prohibited from seeking admission to the practice of law in any jurisdiction.